UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6174


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAMONA OBERA TUCKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-00416-HMH-1; 6:08-cv-70132-HMH)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramona Obera Tucker, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ramona     Obera    Tucker       seeks      to    appeal      the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is   not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard       by     demonstrating            that

reasonable       jurists       would     find      that    any        assessment      of     the

constitutional         claims     by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Tucker has

not     made    the     requisite       showing.          Accordingly,         we     deny    a

certificate       of     appealability         and     dismiss        the    appeal.          We

dispense       with     oral    argument        because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                               2